Title: From Thomas Jefferson to John Page, 10 June 1807
From: Jefferson, Thomas
To: Page, John


                        
                            My dear friend
                            
                            Washington June 10. 07.
                        
                        This letter is entirely confidential. I am warned by sollicitations for the post-office at Richmond, that it
                            is likely to become vacant by the death of the present incumbent. the office you now hold will be abolished when our
                            public debt shall be discharged. in consideration of this circumstance, of the comparative emoluments & labor &
                            confinement of the two offices, will you make up your mind whether you would prefer being transferred to the other place,
                            & be so good as to inform me of your choice as soon as you can have decided on it. it will be desirable to me to cut
                            short applications by filling the place the moment I know it is vacant. present me respectfully to mrs Page, & with the
                            assurance of my constant attachment & respect, accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    